Citation Nr: 0613926	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
peptic ulcer disease, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for a headache 
disorder.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.


FINDINGS OF FACT

1.  The veteran's service-connected peptic ulcer disease is 
manifested by complaints of tarry stools with abdominal pain, 
heartburn, acid taste in his mouth, and bloating.  Recurring 
episodes of severe symptoms 2 or 3 times a year averaging 10 
days are not demonstrated, nor are continuous moderate 
manifestations.

2.  Tinea pedis did not have its onset during active service 
or result from disease or injury in service.

3.  There is no competent evidence of record showing that the 
veteran currently suffers from a headache disorder.


CONCLUSIONS OF LAW

1.  An initial disability rating in excess of the currently 
assigned 10 percent for the veteran's service-connected 
peptic ulcer disease is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2005).

2.  The criteria for entitlement to service connection for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1101, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  The criteria for entitlement to service connection for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1101, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in February 2003.  The veteran was told 
of the requirements to successfully establish a claim for 
service connection, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claims to the RO.  This letter was sent to 
the veteran prior to the initial RO adjudication of his claim 
in May 2003.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinea pedis and a headache 
disorder, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the claim for a higher rating for peptic 
ulcer disease, the veteran has actual knowledge of the 
information and evidence necessary to substantiate the claim.  
For example, in his June 2004 substantive appeal he argued 
that he disagreed with the evaluation assigned because he had 
"ulcers for the last 30 years and periodically episode is 
severe where I have lost work time.  I believe that my case 
is moderate continuous manifestations."  Additionally, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for a higher rating, 
any question as to the appropriate effective date to be 
assigned is rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  VA need not obtain an 
additional examination in this case.  The evidentiary record 
does not show that the veteran's currently has a migraine 
headache disability or that his tinea pedis is associated 
with an established event, injury, or disease in service; or 
otherwise associated with military service.  See 38 C.F.R. § 
3.159(c)(4)(C); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  Finally, the veteran underwent a VA examination in 
March 2004 for his peptic ulcer disease.  The duty to notify 
and assist having been met by the RO to the extent possible, 
the Board turns to the analysis of the veteran's claim on the 
merits.

The veteran provided a copy of an abstract of medical history 
in August 2004, which was a duplicate of evidence already of 
record.  Accordingly, remand for the issuance of a 
supplemental statement of the case is not warranted.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's peptic ulcer disease is currently rated as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7305.

The veteran contends, in essence, that the evaluation 
currently assigned his peptic ulcer disease does not 
accurately reflect the severity of that disability.

Under Diagnostic Code 7305, pertaining to duodenal ulcer, a 
60 percent rating is warranted for severe duodenal ulcer, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for moderately severe duodenal ulcer, with symptoms 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration; or 
with continuous moderate manifestations.  A 10 percent rating 
is warranted for mild duodenal ulcer, with recurring symptoms 
once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 
7305.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14. 38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001.  
However, this was before the veteran filed his claim in 
December 2002, so the former provisions are not for 
consideration.

Records show that the veteran was admitted to William 
Beaumont Army Medical Center in February 2001 for an upper 
gastrointestinal bleed.  He underwent an 
esophagealgastroduodenoscopy and blood transfusions for 
anemia.  He gave a two month history of stool melena and two 
episodes of coffee ground emesis.  He complained of diffuse 
abdominal pain and abdominal distension.  He was diagnosed as 
having peptic ulcer disease (PUD), iron deficiency anemia, 
and duodenal ulcer with hemorrhage.

VA treatment records dated in March 2001 showed that the 
veteran reported feeling well.  He denied any weight changes 
in the past year, black or tarry tools, and abdominal pain.  
The assessment was PUD and anemia.  

The veteran next sought treatment for abdominal pain in 
September 2002.  He gave a 20 year history for epigastric 
pain with exacerbations from time to time and black stools in 
the past, but none recently.  The assessment was dyspepsia.  
The veteran also complained of pain in January 2003.  In 
April 2003, he complained of reflux, heartburn, and 
dyspepsia.  The diagnosis was history of PUD, off 
medications. 

In March 2004, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
reported that he was last hospitalized at William Beaumont 
Army Medical Center in 2000.  At present, he reported tarry 
stools and abdominal discomfort on a regular basis.  He 
stated that at least two to three times per week, his bowel 
movements were black and tarry with abdominal pain 
particularly noted after eating red meat.  He had gained 
about 10 pounds in the previous 2 months and weighed 188 
pounds.  Other symptoms included heartburn, acid taste in his 
mouth, and bloating with gas.  He denied having bright red 
blood per rectum, hematochezia, circulatory disturbances 
after meals, or hypoglycemia reactions.  Physical examination 
showed positive bowl sounds in the abdomen, nondistended; 
tenderness to deep palpation in the upper epigastric region; 
abdomen was soft without rebound or guarding; no masses 
palpable; and no signs of anemia at that time.  Diagnostic 
and clinical tests, including upper gastrointestinal series 
and small bowel series, were performed and were unremarkable.  
The veteran was diagnosed as having peptic ulcer disease in 
remission.  

As was discussed above, a 20 percent rating is warranted for 
moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration; or with continuous moderate manifestations.  During 
the March 2004 VA examination, the veteran complained only of 
having black and tarry bowel movements and abdominal pain 2 
to 3 times per week.  He denied having bright red blood per 
rectum, hematochezia, circulatory disturbances after meals, 
or hypoglycemia reactions.  All diagnostic and clinical tests 
were unremarkable.  The only episode of severe symptoms was 
shown during hospitalization in 2001, more than 5 years ago.  
Subsequent VA treatment records showed infrequent treatment 
in 2002 and 2003.  Most recently, VA examination in 2004 
showed that the veteran's PUD is in remission.  Accordingly, 
the criteria for a 20 percent rating are not met.  

The Board additionally notes that none of the criteria for 
the assignment of a 40 or 60 percent rating are met.  The 
more recent medical evidence shows that the veteran had no 
signs of anemia and had gained 10 pounds during the 2 months 
before the March 2004 examination.

The veteran contends that he has had severe periodic 
episodes, which has caused him to miss work and his condition 
shows moderate continuous manifestations.  Neither the Board 
nor the veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain competent 
medical evidence showing that the veteran's peptic ulcer 
disease is of such severity to warrant an increased 
disability rating.

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See Statement of the case, dated June 7, 
2004.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  The RO found that referral for extraschedular 
consideration was not warranted in this case.  The Board 
agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic code 7305, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, there is no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  It is not 
shown by the evidence that the veteran has required frequent 
hospitalizations for his peptic ulcer disease.  The medical 
records show that the veteran was hospitalized only once in 
February 2001 for an upper gastrointestinal bleed.  
Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment.  Although the veteran stated 
that he has had to miss work periodically due to his peptic 
ulcer disease, he has not demonstrated that this amounted to 
marked unemployment.  Thus, the absence of evidence 
presenting such exceptional circumstances preponderates 
against referring the claim for consideration of an 
extraschedular rating.  The disability is appropriately rated 
under the schedular criteria.

The preponderance of the evidence is against a rating higher 
than 10 percent for the veteran's peptic ulcer disease.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Tinea pedis

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinea pedis.

Records from the U.S. Coast Guard dated in 1974 showed that 
the veteran was provided with Tinactin.  No diagnosis was 
rendered.  On examination for entrance onto active duty in 
February 1976, the veteran denied a history of skin diseases 
and foot trouble.  On clinical evaluation, his feet and skin 
were described as normal, and tinea pedis was not noted.  
Accordingly, the veteran is entitled to the presumption of 
soundness.  See 38 U.S.C.A. § 1111.  

Service medical records are negative for any treatment, 
findings or diagnosis of tinea pedis.  Separation 
examination, dated December 1981, reported the veteran's 
physical condition, including the feet and skin, as normal.  
In addition, in his report of medical history, the veteran 
denied having any foot or skin trouble.  

VA treatment records from March 2001 showed that the veteran 
underwent a new patient physical examination.  Examination of 
the feet revealed notable onychomycosis of the first digit.  

There is no competent medical evidence of record showing that 
the veteran's tinea pedis had its onset during active service 
or is related to any in-service disease or injury.  The first 
medical evidence of record showing that the veteran had any 
fungal dermatophytosis of the feet was in 2001 when it was 
noted that he had onychomycosis.  The record does not contain 
any medical evidence showing that the veteran had chronic 
tinea pedis in service and there is no competent opinion of 
record showing that his current diagnosis is related to 
service.  

The veteran contends that his tinea pedis began in service.  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
tinea pedis to service, and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

The Board further finds that the lack of evidence of 
treatment for tinea pedis for nearly 20 years following 
service weighs against the  claim. With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for tinea pedis.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.


B.  Headache disorder

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Medical records show that in September 1972, the veteran was 
treated for a headache, which began in the morning and 
increased all day.  The veteran had generalized pain in the 
head with nausea and dizziness.  He was treated again for a 
sinus headache in March 1975.  The headache was in the 
temporal and frontal region.  

On examination for entrance onto active duty in February 
1976, the veteran denied a history of headaches, and 
neurologic examination was normal.  There were no complaints 
or findings of headaches during service.  Separation 
examination dated in December 1981 reported the veteran's 
physical condition, including neurologic, as normal.  In his 
report of medical history, the veteran denied having frequent 
or severe headaches.  

Regardless, in this case the post-service medical evidence 
does not contain a current diagnosis of a headache disorder.  
Current medical records are negative for any complaints or 
treatment for headaches.  In the absence of any competent 
evidence of a current headache disorder, the Board must 
conclude that the veteran does not currently suffer from that 
disability.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to an increased initial disability rating for 
peptic ulcer disease, currently rated as 10 percent 
disabling, is denied.

Service connection for tinea pedis is denied.

Service connection for migraine headaches is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


